The defendant, who is admitted to be a free negro, was charged by a white woman with being the father of her bastard child. His counsel moved to quash the proceedings upon the ground that the bastardy laws did not apply to such a case. His Honor very properly overruled the motion.
We are at a loss to conceive of any reason why the defendant should be exempted from the operation of the bastardy laws merely because he is a free negro.
(33)       Free negroes are capable of holding property, they can sue and be sued, and are bound to support their bastard children, whether begotten upon a free white woman or free black woman. They can set up no "exclusive privilege" in this behalf. The counties ought not to be charged with the support *Page 35 
of these bastards, until it is judicially ascertained, by exhausting the legal remedy, that the putative father is unable to do so.
The judgment below must be affirmed. Judgment against the defendant for the costs of this Court and a procedendo issued to the Superior Court.
PER CURIAM.                           Judgment accordingly.